United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 16-3866
                         ___________________________

                                  Randal Mauderer

                        lllllllllllllllllllll Plaintiff - Appellant

                                            v.

                       Iowa Attorney General’s Office, et al.

                      lllllllllllllllllllll Defendants - Appellees
                                       ____________

                     Appeal from United States District Court
                  for the Southern District of Iowa - Des Moines
                                  ____________

                             Submitted: March 23, 2017
                               Filed: March 28, 2017
                                   [Unpublished]
                                   ____________

Before WOLLMAN, BOWMAN, and LOKEN, Circuit Judges.
                       ____________

PER CURIAM.

     Randal Mauderer appeals after the district court1 dismissed his pro se 42 U.S.C.
§ 1983 action, in which he alleged that his recommended participation in a Sex

      1
       The Honorable Rebecca Ebinger, United States District Judge for the Southern
District of Iowa.
Offender Treatment Program violated his constitutional rights; and that the conditions
of his exercise privileges while in segregation violated both his constitutional rights
and the Americans with Disabilities Act. We conclude that the action was properly
dismissed for the reasons stated by the district court. See Cooper v. Schriro, 189 F.3d
781, 783 (8th Cir. 1999) (per curiam) (§ 1915A(b) dismissal is reviewed de novo).
Accordingly, we affirm, see 8th Cir. R. 47B, and we deny the appellate motions.
                        ______________________________




                                         -2-